Citation Nr: 0941634	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to the Veteran's service-
connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1972.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Buffalo, New York.  
				
In June 2005 and August 2008 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDING OF FACT

The Veteran's coronary artery disease is related to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The Veteran's coronary artery disease is aggravated by his 
service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for coronary artery disease; a decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition. 

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

Here, the Veteran's service treatment records do not 
demonstrate treatment for or a diagnosis of coronary artery 
disease.  Moreover, there are no nexus opinions of record 
linking the Veteran's coronary artery disease to active 
service.  The Veteran, however, does not contend that his 
coronary artery disease first manifested during service, but 
rather contends that it was caused or aggravated by his 
service-connected diabetes mellitus.

In this regard, a VA examination was ordered by the Board in 
the August 2008 remand and in January 2009 the examination 
was conducted.  The examiner determined that while the 
Veteran's service-connected diabetes did not cause his 
current ischemic coronary artery disease, his diabetes did 
aggravate the condition.  The examiner concluded, "[i]t is 
at least as likely as not that poorly controlled diabetes has 
aggravated the effects of coronary artery disease in this 
patient."  

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Here, the January 2009 VA examiner found 
that the Veteran's coronary artery disease has been 
aggravated by his service-connected diabetes mellitus in that 
the diabetes is poorly controlled and has worsened the 
effects of his coronary artery disease.  The Board has 
thoroughly reviewed the medical record and there are no 
opinions to the contrary of this.  The Board notes that the 
AMC failed to grant this claim in spite of the January 2009 
examination results because it determined the Veteran's 
diabetes is well managed.  The Board, however, finds no 
reason to doubt the competency or credibility of the VA 
examiner's findings and notes it is prohibited from relying 
on its own unsubstantiated medical judgment in the resolution 
of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); 
Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Moreover, the Board's review of the 
medical record reveals support for the VA examiner's findings 
as to the state of the Veteran's diabetes.  Diagnostic 
testing conducted for the examination revealed abnormal 
hemoglobin Alc and fasting blood sugar levels.  An April 2005 
VA treatment record noted that the Veteran's "DM II not in 
acceptable range" and that the Veteran must "diet!!!." 
(emphasis in original).  In a May 2004 treatment record the 
Veteran's diabetes was in "fair-poor control."  An April 
2004 VA record stated, "[l]ab review: Please notify pt. DM 
II not in good control."  

For all of the above reasons, the Board finds that the 
evidence supports a finding that the Veteran's coronary 
artery disease is related to his service-connected diabetes 
mellitus.  Thus, service connection for coronary artery 
disease is warranted.


ORDER

Service connection for coronary artery disease, secondary to 
diabetes mellitus, is granted.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


